Appeal from judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered March 19, 1999, convicting defendant, after a jury trial, of two counts of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, held in abeyance, the application by assigned counsel to withdraw on the ground that the appeal is wholly frivolous (People v Saunders, 52 AD2d 833 [1976]) granted to the extent of relieving counsel, assigning Robert Cartigan, 20 Jefferson Street, Suite A2, Hackensack, New Jersey 07601, Tel. No. 201-488-3330, as new counsel, and enlarging the time to reperfect the appeal to the October Term of this Court.
While we express no opinion with respect to the merits, or lack thereof, of any possible issue, we find that some of the issues noted by counsel, as well as other issues discerned from the record, would not be “wholly frivolous” under the Saunders standard. Concur — Mazzarelli, J.P., Saxe, Williams, Marlow and Gonzalez, JJ.